EXHIBIT 10.1

 
Employment Agreement


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the ___ day
of _________, 2010 (the “Commencement Date”), by and between Capitol Bancorp
Ltd., a Michigan corporation (the “Company”) and [Insert Name] (the
“Executive”).


Background


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to employ the
Executive.  The Company and the Executive established an employment relationship
pursuant to an Employment Agreement dated [Insert Date], as amended (the “Prior
Employment Agreement”).  The Company and the Executive desire to enter into this
Agreement to amend and restate the terms and conditions of such employment
relationship and the Prior Employment Agreement in their entirety.  This
Agreement shall represent the entire understanding and agreement between the
parties with respect to the Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:


Terms and Conditions


1.  Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the
Employment Period.  The “Employment Period” shall mean the period commencing on
the Commencement Date and ending on the third anniversary of the Commencement
Date; provided, however, that commencing on the date one year after the
Commencement Date, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Employment Period shall be
automatically extended so as to terminate three (3) years from such Renewal
Date, unless at least thirty (30) days prior to the Renewal Date the Company
shall give notice to the Executive that the Employment Period shall not be so
extended.  Notwithstanding the foregoing, in the event of a Change in Control,
the date the Change in Control occurs shall become the Commencement Date for all
purposes thereafter, and each Change in Control thereafter shall result in a new
Commencement Date on the date of the latest Change in Control.
 
2.  Terms of Employment.
 
(a)  Position and Duties.
 
(i)  During the Employment Period, the Executive shall serve as the [Insert
Title] of the Company, and in such other position or positions with the Company
and its subsidiaries as are consistent with the Executive’s positions as [Insert
Title] of the Company, and shall have such duties and responsibilities as are
assigned to the Executive by the Board.  [The Executive agrees to serve as a
member of the Board of Directors of the Company, if elected to serve in such
positions during the Employment Period.]
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company, to discharge the responsibilities assigned to the
Executive hereunder, and to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  During the Employment
Period it shall not be a violation of this Agreement for the Executive to (A) be
employed by the Company or any of its subsidiaries or affiliates, (B) serve on
corporate, civic or charitable boards or committees, (C) deliver lectures,
fulfill speaking engagements or teach at educational  institutions and (D)
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.
 
(b)  Compensation.
 
(i)  Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary (the “Annual Base Salary”) at least equal to [Insert Base
Salary], which shall be paid in accordance with the Company’s normal payroll
practices for senior executive officers of the Company as in effect from time to
time.  During the Employment Period, the Annual Base Salary shall be reviewed at
least annually.  Any increase in the Annual Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement.  The
Annual Base Salary shall not be reduced after any such increase (unless
otherwise agreed to by the Executive) and the term “Annual Base Salary” as
utilized in this Agreement shall refer to the Annual Base Salary as so increased
or adjusted.  The Executive and the Company acknowledge and agree that the
Executive voluntarily elected to reduce the Executive’s salary by ten percent
(10%) effective January 1, 2009, which reduction the Executive acknowledges will
apply for the remainder of 2010.  For purposes of calculating any Severance
Amount due under this Agreement, the Company agrees to apply the Executive’s
Annual Base Salary without giving any effect to voluntary reductions by the
Executive.
 
(ii)  Annual Bonus.  In addition to the Annual Base Salary, for each fiscal year
ending during the Employment Period, the Executive shall be eligible for an
annual cash bonus (the “Annual Bonus”) pursuant to the terms of the Company’s
Management Incentive Plan (the “MIP”) (or any successor plan thereof) or the
Company’s 2007 Incentive Plan (or any successor plan thereof) (the “Stock
Plan”), as determined by the Compensation Committee of the Board (the
“Compensation Committee”).  Each such Annual Bonus awarded to the Executive
shall be paid sometime during the first three months of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect, in compliance with Treasury Regulation 1.409A-2(a), to
defer the receipt of such Annual Bonus.
 
(iii)  Long-Term Incentive Compensation.  During the Employment Period, the
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement (the “Plans”) generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Executive shall reflect the Executive’s position with the
Company and the Compensation Committee’s views.  During each fiscal year
 
 
2

--------------------------------------------------------------------------------

 
 
during the Employment Period, the Executive shall receive an annual award with a
target award value (which value shall be as determined in accordance with the
policies and practices generally applicable to other senior executive officers
of the Company) of not less than twenty percent (20%) of the Annual Base Salary
as expected to be in effect at the end of such fiscal year; it being understood
that the form of the award shall be determined by the Compensation Committee and
such form shall be subject to the terms of the applicable plan or plans of the
Company.  The preceding sentence shall not limit any power or discretion of the
Board or the Compensation Committee in the administration of any such long-term
incentive plan.  The Compensation Committee may increase the award value of any
award made in respect of any such fiscal year in its discretion.  The actual
benefits conveyed to the Executive in respect of any such awards may be less
than, greater than or equal to the targeted award value, as such benefits will
be dependent on a series of performance and other factors, such as the value of
the Company’s common stock and satisfaction of any applicable vesting
requirements and performance conditions.  Notwithstanding the foregoing, the
Executive will not participate in the Company’s stock equity plans during the
period in which the Company is subject to compensation limitations by virtue of
the Company’s participation in the Troubled Asset Relief Program’s Capital
Purchase Program (the “CPP”), except to the extent permitted
thereunder.  Further, no cash bonuses will be awarded to the Executive during
the period in which the Company is subject to compensation limitations by virtue
of the CPP, except to the extent permitted thereunder.  [Furthermore, the
Executive shall continue to be entitled to an Executive Supplemental Income
Agreement (the “ESI”) entered into on [Insert Date]. The ESI provides that the
Executive is paid $80,000 per year for fifteen (15) years following the
Executive’s death or normal retirement. If anything herein conflicts with the
ESI, the terms and conditions of the ESI shall control.]
 
(iv)  Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent available generally or to other senior executive
officers of the Company.
 
(v)  Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the plans, practices, policies and programs of the
Company. The Executive shall also be entitled to a corporate automobile
allowance, which is intended to cover the cost of an automobile and its
operation during the term of the Executive’s employment in the amount of $900
per month.
 
(vi)  Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, practices, policies and programs of
the Company consistent with the treatment of other senior executive officers of
the Company.
 
(c)  Recoupment of Unearned Incentive Compensation. If the Board, or an
appropriate committee thereof, determines that any fraud, negligence, or
intentional misconduct by the Executive is a significant contributing factor to
the Company having to restate all or a
 
 
3

--------------------------------------------------------------------------------

 
 
portion of its financial statements, the Board or committee may require
reimbursement of any bonus or incentive compensation paid to the Executive if
and to the extent that (a) the amount of incentive compensation was calculated
based upon the achievement of certain financial results that were subsequently
reduced due to a restatement, (b) the Executive engaged in any fraud or
misconduct that caused or significantly contributed to the need for the
restatement, and (c) the amount of the bonus or incentive compensation that
would have been awarded to the Executive had the financial results been properly
reported would have been lower than the amount actually awarded.
 
3.  Termination of Employment.
 
(a)  Early Termination of the Employment Period.  Notwithstanding Section 1, the
Employment Period shall end upon the earliest to occur of (i) the Executive’s
death, (ii) a Termination due to Disability, (iii) a Termination for Cause, (iv)
the Termination Date specified in connection with any exercise by the Company of
its Termination Right or (v) a Termination for Good Reason.  If the Employment
Period terminates as of a date specified under this Section 3, the Executive
agrees that, upon written request from the Company, the Executive shall resign
from any and all positions the Executive holds with the Company and any of its
subsidiaries and affiliates, effective immediately following receipt of such
request from the Company (or at such later date as the Company may
specify).  This Agreement may be terminated by the Executive at any time upon
[insert time] days prior written notice to the Company or upon such shorter
period as may be agreed upon between the Executive and the Board.  In the event
of such termination, the Company shall be obligated only to continue to pay the
Executive’s salary and provide other benefits provided by this Agreement up to
the date of the termination.
 
(b)  Benefits Payable Under Termination.
 
(i)  In the event of the Executive’s death during the Employment Period or a
Termination due to Disability, the Executive or the Executive’s beneficiaries or
legal representatives shall be provided the Unconditional Entitlements,
including, but not limited to, any such Unconditional Entitlements that are or
become payable under any Company plan, policy, practice or program or any
contract or agreement with the Company by reason of the Executive’s death or
Termination due to Disability.
 
(ii)  In the event of the Executive’s Termination for Cause, the Executive shall
be provided the Unconditional Entitlements.
 
(iii)  In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Rights, the Executive shall be provided the
Unconditional Entitlements and the Company shall provide the Executive the
Conditional Benefits.  Any and all amounts payable and benefits or additional
rights provided to the Executive upon a termination of his employment pursuant
to Section 3(b)(iii)(other than the Unconditional Entitlements) shall only be
payable or provided if the Executive delivers to the Company and does not revoke
a general release of claims in favor of the Company and certain related parties
in a form reasonably satisfactory to the Company, which the Company shall
provide to the Executive within seven (7) days following the Termination Date.
Such release shall be executed and
 
 
4

--------------------------------------------------------------------------------

 
 
delivered (and no longer subject to revocation, if applicable) within thirty
(30) days following termination.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by a subsequent employer.
 
(c)  Unconditional Entitlements.  For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(b) are as follows:
 
(i)  Earned Amounts.  The Earned Compensation shall be paid within  thirty (30)
days following the termination of the Executive’s employment hereunder, or if
any part thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than ninety (90) days following the Executive’s termination of employment.
 
(ii)  Benefits. All benefits payable to the Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to the Executive at the time of
termination of the Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of the Executive’s termination
without regard to the performance by the Executive of further services or the
resolution of a contingency, shall be paid or provided in accordance with and
subject to the terms and provisions of such plans, it being understood that all
such benefits shall be determined on the basis of the actual date of termination
of the Executive’s employment with the Company.
 
(iii)  Indemnities.  Any right which the Executive may have to claim a defense
and/or indemnity for liabilities to or claims asserted by third parties in
connection with the Executive’s activities as an officer, director or employee
of the Company shall be unaffected by the Executive’s termination of employment
and shall remain in effect in accordance with its terms.
 
(iv)  Medical Coverage.  The Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies.  The
Executive shall be notified in writing of the Executive’s rights to continue
such coverage after the termination of the Executive’s employment pursuant to
this Section 3(c)(iv), provided that the Executive timely complies with the
conditions to continue such coverage.  The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.
 
(v)  Business Expenses. The Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as
 
 
5

--------------------------------------------------------------------------------

 
 
in effect from time to time, for all business expenses incurred by the Executive
prior to the termination of the Executive’s employment.
 
(vi)  Stock Options/Equity Awards. Except to the extent additional rights are
provided upon the Executive’s qualifying to receive the Conditional Benefits,
the Executive’s rights with respect to any stock options and/or other equity
awards granted to the Executive by the Company shall be governed by the terms
and provisions of the plans (including plan rules) and award agreements pursuant
to which such stock options and equity awards were awarded, as in effect at the
date the Executive’s employment terminated.
 
(d)  Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which the Executive may become entitled are as follows:
 
(i)  Severance Amount. The Company shall pay the Executive a lump sum amount
equal to the Severance Amount.  The Severance Amount shall be paid on the date
that is six (6) months and one day after the Termination Date (or upon the
Executive’s death, if earlier).
 
(ii)  Stock Options.  All of the Executive’s stock options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if the Executive had remained employed under this Agreement through
the end of the Employment Period.  Once exercisable, all stock options shall
remain exercisable until the stock option termination date.  All of the
Executive’s stock options that were vested and exercisable at the Termination
Date shall remain exercisable until the expiration date of such stock
options.  Except as otherwise expressly provided herein, all stock options shall
continue to be subject to the Original Stock Option Award Documents.
 
(iii)  Equity Awards. Any restrictive stock or other equity award subject to
vesting shall continue to vest in accordance with the terms of the Original
Award Documents, regardless of the Executive’s termination of
employment.  Except as otherwise expressly provided herein, all such restricted
stock or other equity awards shall be subject to, and administered in accordance
with, the Original Award Documents.
 
(iv)  Pro-Rated Current Year Bonus. The Company shall pay Executive a pro rata
annual bonus for the year in which the Termination Date occurs, determined on
the basis of an assumed full-year target bonus and the number of days in the
applicable fiscal year occurring on or before the Termination Date.  Such
pro-rata current year bonus shall be paid no later than the later of (i) two and
a half months after the end of the Executive’s tax year in which the Termination
Date occurs and (ii) two and a half months after the end of the Company’s tax
year in which the Termination Date occurs.
 
(v)  Additional Distribution Rules.  Notwithstanding any other payment date or
schedule provided in this Agreement to the contrary, if the Executive is deemed
on the date of termination of his employment to be a “specified employee” within
the meaning of that term under Section 409A of the Code and the regulations
thereunder (“Section 409A”), then each of the following shall apply:
 
 
6

--------------------------------------------------------------------------------

 
 
(A)  With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A payable on account of and within six months
after a “separation from service” (within the meaning of Section 409A and as
provided in Section 3(g) of this Agreement), such payment shall instead be made
on the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service,” and
(B) the date of the Executive’s death (the “Delay Period”) to the extent
required under Section 409A.  Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 3(d) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and
 
(B)  To the extent that benefits to be provided during the Delay Period are
considered “nonqualified deferred compensation” under Section 409A provided on
account of a “separation from service,” the Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid or reimbursed by
the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Executive, for the Company’s share of
the cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be paid, reimbursed or provided by the Company in accordance with
the procedures specified herein.
 
The foregoing provisions of this Section 3(d) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii).
 
(e)  Definitions.  For purposes of this Agreement, the following terms shall
have the meanings ascribed to them below:
 
(i)  “Affiliate” means any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company, or any other entity determined to be an affiliate by regulatory
agencies.
 
(ii)  “Change in Control” means the first occurrence of:
 
(A)  any Person acquires “beneficial ownership” (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company representing 25% or
more of the combined Voting Power of the Company’s securities;
 
(B)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected or nominated for
election to the Board by a
 
 
7

--------------------------------------------------------------------------------

 
 
majority of the Incumbent Directors still in office shall be deemed to be an
Incumbent Director for purposes of this subclause 3(e)(ii)(B);
 
(C)  the effective date of the consummation of any merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were shareholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (x) in the case of a merger or
consolidation, the surviving or resulting corporation or (y) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event;
 
(D)  the approval by shareholders of the Company of a plan of liquidation with
respect to the Company; or
 
(E)  the occurrence of any other event occurs which the Board declares to be a
Change in Control.
 
(iii)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(iv)  “Earned Compensation” means the sum of (a) any Annual Base Salary earned,
but unpaid, for services rendered to the Company on or prior to the date on
which the Employment Period ends pursuant to Section 3(a) (but excluding any
salary and interest accrued thereon payment of which has been deferred) and (b)
if the Executive’s employment terminates due to the Executive’s death or in a
Termination due to Disability or a Termination for Good Reason or due to the
Company’s exercise of its Termination Right, in any case, after the end of a
fiscal year, but before the Annual Bonus payable for services rendered in that
fiscal year has been paid, the Annual Bonus that would have been payable to the
Executive for such completed fiscal year in accordance with Section 3(b).
 
(v)  “Original Stock Option Award Documents” means, with respect to any stock
option, the terms and provisions of the award agreement and plan pursuant to
which such stock option was granted, each as in effect on the Termination Date.
 
(vi)  “Original Award Documents” means, with respect to any restricted stock or
other equity award, the terms and provisions of the award agreement related to
and the plan governing, such restricted stock or other equity award, each as in
effect on the Termination Date.
 
(vii)  “Person” shall have the same meaning as ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act, and shall include any group (within the meaning of Rule 13d-5(b)
under the Exchange Act); provided that Person shall not include (1) the Company
or any of its Affiliates, or (2) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Company or any of its
Affiliates.
 
 
8

--------------------------------------------------------------------------------

 
 
(viii)  “Severance Amount” means an amount equal to the aggregate Annual Base
Salary which would have been earned by the Executive under this Agreement
(including any scheduled increase therein) for the period commencing on the day
after the Termination Date and ending on the date of the end of the then
applicable Employment Period.
 
(ix)  “Termination for Cause” means a termination of the Executive’s employment
by the Company due to the Executive’s (i) gross negligence, (ii) gross
misconduct, (iii) willful nonfeasance or (iv) willful material breach of this
Agreement, which termination may be effected (A) immediately upon notice from
the Company if the Company shall reasonably and in good faith determine that the
conduct or cause specified in such notice is not curable (it being understood
that such notice shall describe in reasonable detail the conduct or cause giving
rise to such notice and shall state the reason(s) why the Company has determined
that such conduct or cause if not curable); or (B) upon twenty (20) business
days notice from the Company, if the Company shall reasonably and in good faith
determine that the conduct or cause specified in such notice is curable (it
being understood that such notice shall describe in reasonable detail the
conduct or cause giving rise to such notice and shall state the reason(s) why
the Company has determined that such conduct or cause is curable and what steps
the Company believes should or could be taken to cure such conduct or cause).
 
(x)  “Termination Date” means the earlier to occur of (i) the date the Company
specifies in writing to the Executive in connection with the exercise of its
Termination Right or (ii) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good Reason.
 
(xi)  “Termination due to Disability” means a termination of the Executive’s
employment by the Company because the Executive has been incapable, after
reasonable accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six (6) consecutive months or (ii) an aggregate of
nine (9) months (whether or not consecutive) in any twelve (12) month
period.  Any question as to the existence, extent or potentiality of the
Executive’s disability shall be determined by a qualified physician selected by
the Company with the consent of the Executive, which consent shall not be
unreasonably withheld.  The Executive or the Executive’s legal representatives
or any adult member of the Executive’s immediate family shall have the right to
present to such physician such information and arguments as to the Executive’s
disability as he, she or they deem appropriate, including the opinion of the
Executive’s personal physician.
 
(xii)  “Termination for Good Reason” means a termination of the Executive’s
employment by the Executive within thirty (30) days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events: (i) a reduction in any of the Executive’s compensation rights hereunder
(that is, the Annual Base Salary or target long-term incentive award specified
in Section 2(b)(iii)), it being understood that the failure of the Executive to
receive in respect of any equity award granted an amount that is equal to or
greater than the annual target incentive value ascribed to such award is not a
reduction in such compensation rights nor is any reduction in the Annual Base
Salary agreed to by the Executive, but a failure to effect a scheduled increase
in the Annual Base Salary would be a reduction in such compensation rights; (ii)
the removal of the Executive by the Company from
 
 
9

--------------------------------------------------------------------------------

 
 
the position of [Insert Title]; (iii) a material reduction in the Executive’s
duties and responsibilities as in effect immediately prior to such reduction;
(iv) the relocation of the Executive’s principal office to a location that is
more than 50 miles outside of Lansing, Michigan; or (v) a material breach of any
material provision of this Agreement by the Company.  Notwithstanding the
foregoing, a termination shall not be treated as a Termination for Good Reason
(A) if the Executive shall have consented in writing to the occurrence of the
event giving rise to the claim of Termination for Good Reason, or (B) unless the
Executive shall have delivered a written notice to the Board of Directors within
forty-five (45) days of the Executive’s having actual knowledge of the
occurrence of one of such events stating that the Executive intends to terminate
the Executive’s employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21) days of the receipt of such notice.
 
(xiii)  “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever.  For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
the exercise of its Termination Right.
 
(xiv)  “Voting Power” means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.
 
(xv)  “Voting Securities” means all securities entitling the holders thereof to
vote in an annual election of directors of a company.
 
(f)  Conflict with Plans.  As permitted under the terms of the applicable Plans,
the Company and the Executive agree that the definitions of Termination for
Cause or Termination for Good Reason set forth in this Section 3 shall apply in
place of any similar definition or comparable concept applicable under either of
the Plans (or any similar definition in any successor plan).
 
(g)  Section 409A.   It is intended that payments and benefits under this
Agreement either be excluded from or comply with the requirements of Section
409A and the guidance issued thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted consistent with such intent.  In
the event that any provision of this Agreement is subject to but fails to comply
with Section 409A, the Company may revise the terms of the provision to correct
such noncompliance to the extent permitted under any guidance, procedure or
other method promulgated by the Internal Revenue Service now or in the future or
otherwise available that provides for such correction as a means to avoid or
mitigate any taxes, interest or penalties that would otherwise be incurred by
the Executive on account of such noncompliance.  Provided, however, that in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon or other detriment suffered by the Executive under Section
409A or damages for failing to comply with Section 409A.  Solely for purposes of
determining the time and form of payments due the Executive under this Agreement
(including any payments due under Sections 3(b) or 5) or otherwise in connection
with the Executive’s termination of employment with the Company, the Executive
shall not be deemed to have incurred a
 
 
10

--------------------------------------------------------------------------------

 
 
termination of employment unless and until the Executive shall incur a
“separation from service” within the meaning of Section 409A.  The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Executive and the Company
reasonably anticipate that the Executive’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more than forty (40) percent of the average level of bona fide
services performed by the Executive for the Company over the immediately
preceding thirty six (36) months.  The determination of whether and when a
separation from service has occurred shall be made in accordance with this
subparagraph and in a manner consistent with Treasury Regulation Section
1.409A-1(h).  All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.  For purposes of Section 409A, the Executive’s right to
any installment payment under this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within ninety (90) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
4.  Executive Remedy. The Executive shall be under no obligation to seek other
employment or other engagement of the Executive’s services.  The Executive
acknowledges and agrees that the payment and rights provided under Section 3 are
fair and reasonable, and are the Executive’s sole and exclusive remedy, in lieu
of all other remedies at law or in equity, for termination of the Executive’s
employment by the Company upon exercise of its Termination Right pursuant to
this Agreement or upon a Termination for Good Reason.
 
5.  Additional Payments Following a Change in Control.
 
(a)  If, during the Employment Period, the Company shall terminate the
Executive’s employment other than due to the Executive’s death, a Termination
for Cause, a Termination due to Disability or if the Executive shall effect a
Termination for Good Reason within two (2) years after a Change in Control:
 
(i)  the Company shall pay to the Executive, in a lump sum in cash within thirty
(30) days after the Termination Date, the aggregate of the following amounts:
 
(A)  the Unconditional Entitlements; and
 
(B)  the amount equal to the product of three (3) times the sum of (x) the
Annual Base Salary, and (y) the greater of the target bonus for the then current
fiscal year under the MIP, the Stock Plan or any successor annual bonus plan and
the average annual
 
 
11

--------------------------------------------------------------------------------

 
 
bonus paid to or for the benefit of the Executive for the prior three (3) full
years (or any shorter period during which the Executive has been employed by the
Company).
 
(ii)  the Company shall provide the Executive the Conditional Benefits.
 
(b)  In the event that the aggregate of all payments or benefits made or
provided to the Executive under this Agreement and under all other plans,
programs or arrangements of the Company (the “Aggregate Payment”) constitutes a
parachute payment, as such term is defined in Section 280G(b)(2) of the Code (a
“Parachute Payment”), such payments and benefits shall be reduced or eliminated,
as determined by the Company, in the following order:  (i) any cash payments,
(ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any vesting
or accelerated delivery of equity awards, in each case in reverse order
beginning with the payments or benefits that are to be paid the farthest in time
from the date that triggers the applicable excise tax, until the amount of the
remaining Aggregate Payment is one dollar less than the amount that would
constitute as a parachute payment.  The determination of whether the Aggregate
Payment constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this Section 5 shall be made by an
independent accounting firm (the “Accounting Firm”) selected by the Company
prior to the Change in Control.  The Accounting Firm shall be a nationally
recognized United States public accounting firm which has not, during the two
years preceding the date of its selection, acted in any way on behalf of (x) the
Company or any affiliate thereof or (v) the Executive.
 
(c)  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.
 
6.  Confidentiality.
 
(a)  Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out the Executive’s duties
hereunder or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency.  The
Executive shall not disclose any Confidential Information unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
the Executive’s breach of this Section 6(a)).   The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or
 
 
12

--------------------------------------------------------------------------------

 
 
clients of the Company and its Affiliates, including names, addresses, credit
status, and pricing levels; (ii) the buying and selling habits and customs of
existing and prospective customers or clients of the Company and its Affiliates;
(iii) financial information about the Company and its Affiliates; (iv) product
and systems specifications, concepts for new or improved products and other
product or systems data; (v) the identities of, and special skills possessed by,
employees of the Company and its Affiliates; (vi) the identities of and pricing
information about the suppliers and vendors of the Company and its Affiliates;
(vii) training programs developed by  the Company or its Affiliates;
(viii) pricing studies, information and analyses; (ix) current and prospective
products and inventories; (x) financial models, business projections and market
studies; (xi) the financial results and business conditions of the Company and
its Affiliates; (xii) business plans and strategies of the Company and its
Affiliates; (xiii) special processes, procedures, and services of suppliers and
vendors of the Company and its Affiliates; and (xiv) computer programs and
software developed by the Company or its Affiliates.
 
(b)  Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and correspondence
of a personal nature.
 
7.  Successors.
 
(a)  This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.
 
(c)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
8.  Miscellaneous.
 
(a)  This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Michigan, without regard to the conflicts of law rules of
such state. Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the courts of the State of Michigan or any federal
court with subject matter jurisdiction located in the Western District of
Michigan (and any appeals court therefrom) in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (b) agrees that it
will not attempt to deny or
 
 
13

--------------------------------------------------------------------------------

 
 
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (c) agrees that it will not bring any action relating to this
Agreement or any transaction contemplated hereby in any court other than such
courts.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
 
(b)  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:                ________________________      
                                                                
________________________
                                                                
________________________             
 


If to the Company:               Capitol Bancorp Ltd.
Capitol Bancorp Center
200 Washington Square North
Lansing, Michigan 48933
Attention:  General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d)  The Company hereby agrees to indemnify the Executive and hold the Employee
harmless to the extent provided under Articles of Incorporation and the By-Laws
of the Company [and the Indemnification Agreement, dated as of August 12, 2009],
between the Company and the Executive against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Executive’s good faith performance of the Executive’s duties and obligations
with the Company. This obligation shall survive the termination of the
Executive’s employment with the Company.
 
(e)  From and after the Commencement Date, the Company shall cover the Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the Employment Period in the same amount and
to the same extent as the Company covers its other executive officers and
directors.
 
(f)  The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(g)  The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the
 
 
14

--------------------------------------------------------------------------------

 
 
Company may have hereunder, including, without limitation, the right of the
executive to effect a Termination for Good Reason shall not be deemed to be a
waiver of such provision of right or any other provision or right of this
Agreement.
 
(h)  This Agreement, and all agreements, documents, instruments, schedules,
exhibits or certificates prepared in connection herewith, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties, including the Prior Employment Agreement, and may be amended,
supplemented or changed only by an agreement in writing which makes specific
reference to this Agreement or the agreement or document delivered pursuant
hereto, as the case may be, and which is signed by the party against whom
enforcement of any such amendment, supplement or modification is sought.
 
Signatures on the Following Page
 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.
 

   
The Executive:
 
 
___________________________
[Insert Name]
The Company:
Capitol Bancorp Ltd.
 
By:   ___________________________
Name:  _________________________
Title:  __________________________
   






Signature Page to Employment Agreement
 
 

--------------------------------------------------------------------------------

 
